UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-6330



RICHARD ALLEN ADKINS, JR.,

                                             Plaintiff - Appellant,

         versus

KENNETH ROSEBOROUGH, Correctional Officer;
JAMES FITZGERALD, Correctional Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-95-2461-2-22AJ)


Submitted:   April 29, 1997                  Decided:   May 15, 1997


Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Richard Allen Adkins, Jr., Appellant Pro Se.     Michael Stephen
Pauley, LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Adkins
v. Roseborough, No. CA-95-2461-2-22AJ (D.S.C. Feb. 11, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2